Vincent A. Pirrone, J.
The above-entitled small claims action having come on for trial before me on June 21, 1973, and the defendant having failed to appear, this matter was marked “ Inquest Clerk ”, and after such inquest, judgment is awarded in favor of the plaintiffs in the sum of $400, plus disbursements.
The summons in this action was duly forwarded by the court to the defendant at his place of business by registered mail, return receipt requested, and was returned by the post office marked “ unclaimed ”. The returned envelope further reflects notations to the effect that the postal service, prior to its return of the summons, left at least two notices indicating that a registered letter in the name of the defendant was in its possession, and would be made available to the defendant upon request.
Accordingly, this court determines that the defendant is evading service, and pursuant to the authority of Lewandowski v. *348Goldberg (27 Misc 2d 941), and following rule 28 (subd. [f], par. [2]) Nassau County District Court Rules (22 NYCRR 3840.28 [f] [2], this court obtained jurisdiction, and judgment is granted in behalf of the plaintiffs.